Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
in claim 13 delete “preceding claim” and replace with - - claim 12- -. 
in claim 14 delete “preceding claim” and replace with - - claim 13- -. 

Allowable Subject Matter
Claims 1-3, 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance: a component carrier having a stepped cavity formed therein; and a component assembly with at least two electrically connected electronic components having different sizes such that the component assembly has a stepped shape; wherein the component assembly is accommodated at least partially inserted within the stepped cavity, wherein the component assembly comprises an intermediate electric structure, wherein the two electronic components are attached at opposing main surfaces of the intermediate electric structure (claims 1-3, 5-15)  a component carrier having a stepped cavity formed therein; a component assembly with at least two electrically connected electronic components having different sizes such that the component assembly has a stepped shape; wherein the component assembly is accommodated at least partially within the stepped cavity; wherein the electronic package further comprises a first through hole extending from the exterior of the component carrier to the component assembly, wherein the electronic package further comprises a second through hole, wherein the first through hole and the second through hole have a different cross-sectional area (claim 16) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817